         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ARIZONA FAMILY HEALTH PARTNERSHIP :
3101 N. Central Ave., Ste. 1120                    :
Phoenix, AZ 85012                                  :
                                                   :
and                                                :
                                                   :
FAMILY PLANNING COUNCIL OF IOWA 108 :
3rd Street, Suite 220                              :
Des Moines, IA 50309                               :
                                                   :
        Plaintiffs,                                :   Case No.
                                                   :
v.                                                 :
                                                   :
UNITED STATES DEPARTMENT OF                        :
HEALTH AND HUMAN SERVICES                          :
Serve: Office of the General Counsel               :
        200 Independence Avenue, S.W.              :
        Washington, DC 20201                       :
                                                   :
Serve: Matthew G. Whitaker                         :
        Acting Attorney General of the United      :
        States                                     :
        U.S. Department of Justice                 :
        950 Pennsylvania Avenue, NW                :
        Washington, DC 20530-0001                  :
                                                   :
Serve: Jessie K. Liu                               :
        United States Attorney for the District of :
        Columbia                                   :
        555 4th Street, NW                         :
        Washington, DC 20530                       :
                                                   :
        Defendant.                                 :



           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 2 of 14




       Plaintiffs Arizona Family Health Partnership (“AFHP”) and Family Planning Council of

Iowa (“FPCI”) for their complaint state as follows:

                                       INTRODUCTION

       1.       This “reverse FOIA” action arises out of the United States Department of Health

and Human Services’ (“HHS”) final decisions, each dated November 2, 2018, to freely and

publicly disseminate to competitors the confidential commercial and financial information

recently submitted by AFHP and FPCI in their respective proposals for Federal healthcare grant

awards administered by HHS.

       2.       After submitting their proposals on May 21, 2018, and May 17, 2018,

respectively, both AFHP and FPCI received grant awards from HHS and began performing.

Subsequently, HHS abruptly and without precedent indicated that it was (1) significantly

shortening the performance period of the grant awards, (2) posting AFHP’s and FPCI’s proposals

on HHS’s public website, and (3) resoliciting sources for the same grant awards.

       3.       AFHP’s and FPCI’s proposals to HHS contain confidential commercial and

financial information—information that AFHP and FPCI do not customarily release to the public

and the disclosure of which would do great competitive harm to both organizations relative to

their competitors in a competitive grant-funding marketplace.

       4.       The AFHP and FPCI proposals are not stale—meaning the very same innovative

solutions that caused HHS to originally select AFHP and FPCI are now likely to be appropriated

and utilized by competitors in HHS’s re-solicitation process.

       5.       AFHP and FPCI timely objected to HHS’s proposed release of the proposals, and

HHS thereafter acknowledged that some information in the proposals was exempt from

disclosure under FOIA. But HHS’s agreed redactions are internally inconsistent and confusing.

More troubling, HHS rejected AFHP’s and FPCI’s proposed redactions without providing any

reasoned basis to do so, and HHS intends to release additional information contained in the

proposals that is exempt from disclosure under the Freedom of Information Act, 5 U.S.C. § 552,

and, independently, by the Trade Secrets Act, 18 U.S.C. § 1905.

                                              2
            Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 3 of 14




       6.       HHS’s refusal to withhold confidential commercial and financial information in

the proposals is arbitrary, capricious, contrary to law, and unsupported by substantial evidence.

HHS’s conduct violates the Administrative Procedure Act and will destroy the competitive

process by enabling AFHP’s and FPCI’s competitors to simply “cut and paste” large tracts of the

grant narratives into their own proposals.

       7.       HHS has indicated that it intends to publicly post AFHP’s and FPCI’s proposals

on November 9, 2018—and has inexplicably refused AFHP’s and FPCI’s requests to delay the

release of those proposals. HHS has provided to AFHP and FPCI no explanation for the urgency

behind the release.

       8.       Accordingly, AFHP and FPCI seek a temporary restraining order preventing HHS

from releasing their respective proposals until such time as the Court can conduct a hearing on

AFHP’s and FPCI’s motion for a preliminary injunction.

       9.       AFHP and FPCI further seek a declaration that the confidential commercial and

financial information which HHS intends to release is exempt from disclosure under FOIA and

subject to 18 U.S.C. § 1905. AFHP and FPCI also seek a permanent injunction preventing HHS

from disclosing the confidential commercial and financial information contained in the

proposals.
                                 JURISDICTION AND VENUE

       10.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because the action arises under the laws of the United States, including the

Administrative Procedure Act, 5 U.S.C. §§ 701-706; the Freedom of Information Act, 5 U.S.C.

§ 552(b)(4); and the Trade Secrets Act, 18 U.S.C. § 1905. The Court also has jurisdiction under

28 U.S.C. §§ 2201-2202.

       11.      Plaintiffs’ have exhausted their administrative remedies, and HHS has indicated

that Plaintiffs must seek judicial review to forestall the release of their proposals.

       12.      Venue is proper in the District of Columbia under 28 U.S.C. § 1391(e), 5 U.S.C.

§ 703, and 5 U.S.C. § 552(a)(4)(B).

                                                3
          Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 4 of 14




                                           THE PARTIES

         13.      Plaintiff Arizona Family Health Partnership is a 501(c)(3) nonprofit organization

with its principal place of business in the State of Arizona. In 2018, AFHP served more than

35,000 clients.

         14.      Plaintiff Family Planning Council of Iowa is a 501(c)(3) nonprofit organization

with its principal place of business in the State of Iowa. In calendar year 2017, FPCI served

more than 23,000 clients.

         15.      Defendant the United States Department of Health and Human Services is

headquartered in Washington, D.C. HHS is an “agency” as contemplated by the Administrative

Procedure Act, 5 U.S.C. § 701(b)(1), and 28 U.S.C. § 1391. HHS has custody and control over

copies of the proposal submitted by AFHP and the proposal submitted by FPCI—both of which

contain confidential commercial and financial information and trade secrets.
                           FACTS COMMON TO BOTH PLAINTIFFS

         16.      In 1970, Congress passed and the President signed the Title X Family Planning

Program, 42 U.S.C. § 300 et seq. Under that authority, HHS “is authorized to make grants

to . . . nonprofit private entities to assist in the establishment and operation of voluntary family

planning projects which shall offer abroad range of acceptable and effective family planning

methods and services . . . .” Id. § 300. HHS’s implementing regulations, 42 C.F.R. Part 59,

further delineate the process to apply for and be awarded Title X grants.

         17.      Under this rubric, the Office of Population Affairs (“OPA”) within HHS oversees

the Title X federal family planning program. Title X is a categorical grant and, as such, grants

can be awarded directly by the OPA to state governments, local governments, tribal entities, and

non-profit entities. Proposals and awards are generally based on geographic Service Delivery

Areas.

         18.      The Title X grant program is extremely competitive, with dozens of public and

private entities across the United States actively competing during each round of competition.

HHS represents that it may award as many as 100 Title X grant awards.

                                                4
           Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 5 of 14




          19.   The grant process begins with a Funding Opportunity Announcement that HHS

publishes on its website. Organizations, such as Plaintiffs, then submit proposals in response.

Proposals are screened for technical compliance and Application Responsiveness Criteria then

reviewed by an Objective Review Committee (“ORC”). Successful applicants receive a Notice

of Award that HHS will enter into a grant with them for a Title X project.

          20.   Until 2018, the Title X grant awards were generally for a minimum of three-year

project periods. Thus, a grant was only open to competition every three years, meaning

proposals typically might in whole or in part grow stale by the next competition. In addition, the

competitive proposals were staggered across the country so that only about one third of the

grants were competitive in a given year.

          21.   On August 3, 2017, all existing Title X grants were ended effective either March

31, 2018, or June 30, 2018, depending on the grant award. The result of this was that all Title X

grants became competitive with the next FOA.

          22.   The operative Funding Opportunity Announcement, FOA No. PA-FPH-18-001

(the “2018 FOA”), was issued February 23, 2018. HHS’s FOAs actively solicit entities like
AFHP and FPCI to propose unique, innovative, and state-of-the art solutions to accomplish the

broader purposes of Title X as articulated in the FOA. For example, the 2018 FOA

“encourage[s] all qualified applicants, especially those proposing innovative strategies . . . to

apply.”

          23.   Proposals for the 2018 FOA were due May 24, 2018. Submitted proposals were

screened through a technical review process which determined if the technical aspects were met

such as page length, page margins, basic documents, etc. Each proposal then went through an

ORC, which reviewed and scored the proposal based on identified criteria.

                                           AFHP FACTS

          24.   Having received notice of the 2018 FOA on February 23, 2018, AFHP began to

prepare its proposal. For the next three months, AFHP spent considerable time and money

drafting that proposal, which it ultimately submitted to HHS on May 21, 2018. AFHP’s

                                               5
           Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 6 of 14




proposal, totaling nearly 200 pages, analyzed in great detail its business model, budget, the needs

of the population AFHP would serve, and the specific actions AFHP would take to serve those

populations if awarded a Title X grant. In total, AFHP spent many thousands of dollars in staff

time developing the contents of its proposals.

       25.     AFHP’s proposal contains its trade secrets and confidential commercial or

financial information. AFHP takes several measures to maintain the confidentiality of this

information. For example, AFHP password-protects its computers and computer networks, and

uses network security to limit access to various drives on its computer network. AFHP’s

physical records are kept in locked file cabinets. AFHP’s internal manuals include

confidentiality policies and employees are annually required to sign a statement that addresses

confidentiality practices. Access to AFHP’s facilities is restricted to authorized personnel, who

must use keys to access offices. AFHP does not post its proposal on its website. AFHP takes

these measures to protect the unauthorized or inadvertent dissemination of the confidential and

proprietary information contained in its proposal.

       26.     Over the next two months, AFHP’s proposal was screened and evaluated by HHS.

On August 2, 2018, HHS informed AFHP that it intended to award AFHP a Title X grant.

       27.     On August 20, 2018, however, HHS asked AFHP to submit a seven-month budget

for a Title X grant, rather than a twelve-month budget. AFHP diligently responded with a

revised budget on August 22, 2018.

       28.     On August 29, 2018, HHS issued a Notice of Award (“NOA”) to AFHP,

informing it that it had been awarded a seven-month Title X grant, to run from September 1,

2018, to March 31, 2019. AFHP is currently performing under the terms of that NOA. HHS

indicated it would be issuing a new FOA to solicit proposals for Title X grants to begin on April

1, 2019.

       29.     On September 4, 2018, HHS emailed AFHP a Pre-Disclosure Notice (“PDN”)

informing AFHP that HHS intended to publicly publish AFHP’s proposal pursuant to FOIA.

HHS acknowledged, however, that it had not received any FOIA request for AFHP’s proposal.

                                                 6
          Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 7 of 14




HHS informed AFHP that it had ten working days to propose objections to the proposed release

of its nearly 200-page proposal (and redactions). Despite the lack of any pending FOIA request,

HHS stated, “The time constraints set forth in the FOIA require Federal agencies to promptly

respond to requests; therefore, we are unable to offer you additional time to provide a response.”

       30.     On information and belief, HHS intends to distribute AFHP’s proposal to

competitors. In turn, a competitor could crib from AFHP’s proposal to assemble a proposal that

HHS could give a passing grade and award the competitor a Title X grant instead of AFHP.

       31.     AFHP again diligently worked to propose redactions to its proposal. On

September 17, 2018, AFHP provided to HHS its proposal with redactions pursuant to FOIA

Exemptions 4 and 6, 5 U.S.C. §§ 552(b)(4) and (b)(6), for trade secrets, confidential commercial

or financial information, and personal information. AFHP also submitted a 12-page letter

describing in detail the justifications for its redactions, namely, that disclosing the information

would cause AFHP significant competitive harm.

       32.     On November 2, 2018, HHS emailed AFHP, through AFHP’s counsel, a Notice

of Intent, wherein HHS said it intended to publish AFHP’s proposal on November 9, 2018. HHS

attached AFHP’s proposal with HHS’s redactions.

       33.     HHS accepted a subset of AFHP’s redactions, including redactions for dollar

values in AFHP’s budget and AFHP’s letters of commitment from its sub-recipient affiliates to

which AFHP administers its Title X grant funds. But HHS rejected a significant portion of

AFHP’s redactions despite AFHP’s 12-page explanation of those redactions. HHS baldly

declared without further explanation, “our office does not agree with the majority of your

redactions,” and “we do not believe you have established that the release of some information

will impair the government’s ability to obtain necessary information in the future or that it will

cause substantial harm to the company’s competitive positions. Accordingly, we have

determined that the information is not protected from disclosure by Exemption 4.”

       34.     HHS’s Notice of Intent not only failed to provide an adequate explanation of its

decision, but was internally inconsistent in several ways: HHS stated that it intended to release

                                                7
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 8 of 14




Organization Charts, but also said that it had redacted those very same Organization Charts;

HHS said it would redact the names of sub-recipients, but HHS’s redactions failed to redact that

information in numerous locations.

       35.     On November 5, 2018, AFHP sought from HHS a one-week delay of the

anticipated release of records. HHS—without explanation—denied the request.

       36.     On November 7, 2018, HHS issued a new FOA (the “2019 FOA”) for Title X

grants to be awarded to begin funding on April 1, 2019. The contents of AFHP’s proposal

submitted on May 21, 2018, would be exceptionally useful in the competition under the 2019

FOA. Disclosure of AFHP’s previous proposal would allow competitors to crib from that

proposal and build off AFHP’s success at no expense to those competitors while significantly

disadvantaging AFHP.
                                           FPCI FACTS

       37.     Having received notice of the 2018 FOA on February 23, 2018, FPCI began to

prepare its proposal. For the next three months, FPCI spent considerable time and money

drafting that proposal, which it submitted on May 17, 2018. FPCI’s proposal, totaling 232 pages,

analyzed in great detail its business model, budget, the needs of the population FPCI would

serve, and the specific actions FPCI would take to serve those populations if awarded a Title X

grant. Consistent with the 2018 FOA’s instructions and historic Title X grants, FPCI wrote its

proposal for a multi-year grant. In total, FPCI spent many thousands of dollars in staff time

developing the contents of its proposal.

       38.     FPCI takes several measures to maintain the confidentiality of this information.

For example, FPCI password-protects its computers and computer networks, and uses network

security to limit access to various drives on its computer network. FPCI’s physical records are

kept in locked file cabinets. FPCI’s internal manuals include confidentiality policies. Access to

FPCI’s facilities is restricted to authorized personnel, who must use keys to access offices. FPCI

stations receptionists at main entrances. FPCI does not post its proposal on its website. FPCI

takes these measures to protect the unauthorized or inadvertent dissemination of the confidential

                                              8
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 9 of 14




and proprietary information contained in its proposals.

       39.     Over the next two months, FPCI’s proposal was screened and evaluated by HHS.

       40.     On August 27, 2018, HHS issued a Notice of Award (“NOA”) to FPCI, informing

it that it had been awarded a seven-month Title X grant, to run from September 1, 2018, to

March 31, 2019. FPCI is currently performing under the terms of that NOA. HHS indicated it

would be issuing a new FOA to solicit proposal for Title X grants to begin on April 1, 2019.

       41.     On September 4, 2018, HHS emailed FPCI a Pre-Disclosure Notice (“PDN”)

informing FPCI that HHS intended to publish FPCI’s proposal pursuant to FOIA. HHS

acknowledged, however, that it had not received any FOIA request for FPCI’s proposal. HHS

informed FPCI that it had ten working days to propose redactions to its 232-page proposal.

Despite the lack of any pending FOIA request, HHS stated, “The time constraints set forth in the

FOIA require Federal agencies to promptly respond to requests; therefore, we are unable to offer

you additional time to provide a response.”

       42.     On information and belief, HHS intends to distribute FPCI’s proposal to

competitors. In turn, that competitor could crib from FPCI’s proposal to assemble a proposal

that HHS could give a passing grade and award the competitor a Title X grant instead of FPCI.

       43.     FPCI diligently worked to propose redactions to its proposal. On September 17,

2018, FPCI provided to HHS its proposal with redactions pursuant to FOIA Exemptions 4 and 6,

5 U.S.C. § 552(b)(4), (6), for trade secrets, confidential commercial or financial information, and

personal information. FPCI also submitted a 10-page letter describing in great detail the

justifications for its redactions, namely that disclosing the information would cause FPCI

significant competitive harm.

       44.     On November 2, 2018, HHS emailed FPCI, through FPCI’s counsel, a Notice of

Intent, wherein HHS said it intended to publish FPCI’s proposal on November 9, 2018.

       45.     HHS accepted a subset of FPCI’s redactions, including redactions for dollar

values in FPCI’s budget and FPCI’s letters of commitment from its sub-recipient affiliates to

which FPCI administers its Title X grant funds. But HHS rejected a significant portion of

                                              9
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 10 of 14




FPCI’s redactions despite FPCI’s 10-page explanation of those redactions. HHS baldly declared

without further explanation, “our office does not agree with the majority of your redactions,” and

“we do not believe you have established that the release of some information will impair the

government’s ability to obtain necessary information in the future or that it will cause substantial

harm to the company’s competitive positions. Accordingly, we have determined that the

information is not protected from disclosure by Exemption 4.”

       46.     HHS’s Notice of Intent not only failed to provide an adequate explanation of its

decision, but was internally inconsistent in several ways: HHS stated that it intended to release

Organization Charts, but also said that it had redacted those very same Organization Charts;

HHS said it would redact the names of sub-recipients, but HHS’s redactions failed to redact that

information in numerous locations.

       47.     On November 5, 2018, FPCI sought from HHS a one-week delay of the

anticipated release of records. HHS—without explanation—denied the request.

       48.     On November 7, 2018, HHS issued a new FOA—the 2019 FOA—for Title X

grants to be awarded to begin funding on April 1, 2019. The contents of FPCI’s proposal

submitted on May 17, 2018, would be exceptionally useful in the competition under the 2019

FOA. Disclosure of FPCI’s previous proposal would allow competitors to crib from that

proposal and build off FPCI’s success at no expense to those competitors while significantly

disadvantaging FPCI.

         HHS’S RELEASE WILL CAUSE PLAINTIFFS IRREPARABLE HARM

       49.     HHS’s release of AFHP’s Title X proposal submitted under the 2018 FOA will

cause immediate, irreparable harm to AFHP because AFHP’s competitors would be able to view,

use, copy, and appropriate AFHP’s confidential proprietary and trade-secret information. Those

same competitors would be able to unjustly benefit from the unique and innovative solutions

AFHP has proposed to HHS by deploying those same solutions in the competition HHS is now

operating under the 2019 FOA. Upon information and belief, given the absence of a FOIA

request, HHS has decided to release AFHP’s proposal for the specific purpose of providing a

                                              10
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 11 of 14




roadmap for AFHP’s competitors for Title X funding to benefit from the unique and innovative

solutions that AFHP has developed and identified in its own Title X proposal.

       50.     HHS’s release of FPCI’s Title X proposal submitted under the 2018 FOA will

cause immediate, irreparable harm to FPCI because FPCI’s competitors would be able to view,

use, copy, and appropriate FPCI’s confidential proprietary and trade-secret information. Those

same competitors would be able to unjustly benefit from the unique and innovative solutions

FPCI has proposed to HHS by deploying those same solutions in the competition HHS is now

operating under the 2019 FOA. Upon information and belief, given the absence of a FOIA

request, HHS has decided to release FPCI’s proposal for the specific purpose of providing a

roadmap for FPCI’s competitors for Title X funding to benefit from the unique and innovative

solutions that FPCI has developed and identified in its own Title X proposal.

                                         COUNT I
                 Violation of Administrative Procedure Act – FOIA Exempt
                                   (AFHP Against HHS)
       51.     AFHP reallages paragraphs 1-36 and 49 as if fully alleged herein.

       52.     FOIA authorizes agencies to disclose information only under certain

circumstances and upon a request for records. 5 U.S.C. § 552(a). Exemption 4 of FOIA,

however, exempts confidential commercial and financial information, as well as “trade secrets”

from disclosure under FOIA.

       53.     The AFHP proposal sections at issue reflect information obtained from a person

(AFHP) that is AFHP’s confidential commercial and financial information, as well as containing

AFHP trade secrets.

       54.     AFHP’s proposal sections are exempt from disclosure under FOIA. 5 U.S.C.

§ 552(b). Release of AFHP’s proposal sections is therefore contrary to law.

       55.     HHS has failed to adequately explain its release decision—or to provide any

reasoned basis for its decision at all—and the release decision is unsupported by substantial

evidence, inadequate to permit effective judicial review, and is per se arbitrary and capricious.


                                              11
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 12 of 14




       56.     HHS’s determination to release the information is an abuse of discretion, contrary

to law, and the result of a severely defective administrative procedure under the APA.
                                        COUNT II
             Violation of the Administrative Procedure Act - Trade Secrets Act
                                  (AFHP Against HHS)
       57.     AFHP realleges paragraphs 1-36 and 49 as if fully alleged herein.

       58.     The Trade Secrets Act provides that any government official or employee who

publishes, discloses, or makes known in any manner, or to any extent not authorized by law any

information received in the course of employment that relates to trade secrets, confidential

statistical data, or amounts of any income, profits, or losses, shall be fined or imprisoned, and

shall be removed from office or employment. 18 U.S.C. § 1905.

       59.     Information in AFHP’s proposal is covered under the Trade Secrets Act.

       60.     Accordingly, HHS’s decision to release AFHP’s information in question is

contrary to law and in violation of the Administrative Procedure Act, 5 U.S.C. §§ 701-706.

       61.     To the extent that HHS even considered the Trade Secrets Act before making its

decision, such decision is arbitrary and capricious, an abuse of discretion, contrary to law, and

the result of severely defective administrative procedure in violation of the Administrative

Procedure Act, 5 U.S.C. §§ 701-706.

                                        COUNT III
               Violation of the Administrative Procedure Act – FOIA Exempt
                                   (FPCI Against HHS)
       62.     FPCI realleges paragraphs 1-23, 37-48, and 50 as if fully alleged herein.

       63.     FOIA authorizes agencies to disclose information only under certain

circumstances and upon a request for records. 5 U.S.C. § 552(a). Exemption 4 of FOIA,

however, exempts confidential commercial and financial information, as well as “trade secrets”

from disclosure under FOIA.

       64.     The FPCI proposal sections at issue reflect information obtained from a person

(FPCI) that is FPCI’s confidential commercial and financial information, as well as containing


                                              12
         Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 13 of 14




FPCI trade secrets.

       65.     FPCI’s proposal sections are exempt from disclosure under FOIA. 5 U.S.C.

§ 552(b). Release of FPCI’s proposal sections is therefore contrary to law.

       66.     HHS has failed to adequately explain its release decision—or to provide any

reasoned basis for its decision at all—and the release decision is unsupported by substantial

evidence, inadequate to permit effective judicial review, and is per se arbitrary and capricious.

       67.     HHS’s determination to release the information is an abuse of discretion, contrary

to law, and the result of a severely defective administrative procedure under the APA.

                                        COUNT IV
             Violation of the Administrative Procedure Act - Trade Secrets Act
                                   (FPCI Against HHS)
       68.     FPCI realleges paragraphs 1-23, 37-48, and 50 as if fully alleged herein.

       69.     The Trade Secrets Act provides that any government official or employee who

publishes, discloses, or makes known in any manner, or to any extent not authorized by law any

information received in the course of employment that relates to trade secrets, confidential

statistical data, or amounts of any income, profits, or losses, shall be fined or imprisoned, and

shall be removed from office or employment. 18 U.S.C. § 1905.

       70.     Information in FPCI’s proposal is covered under the Trade Secrets Act.

       71.     Accordingly, HHS’s decision to release FPCI’s information in question is

contrary to law and in violation of the Administrative Procedure Act, 5 U.S.C. §§ 701-706.

       72.     To the extent that HHS even considered the Trade Secrets Act before making its

decision, such decision is arbitrary and capricious, an abuse of discretion, contrary to law, and

the result of severely defective administrative procedure in violation of the Administrative

Procedure Act, 5 U.S.C. §§ 701-706.

                                    PRAYER FOR RELIEF

       WHEREFORE, AFHP and FPCI respectfully request the Court to:

       (A)     Declare that the information in question is subject to 18 U.S.C. § 1905 and exempt


                                              13
        Case 1:18-cv-02581-TNM Document 1 Filed 11/08/18 Page 14 of 14




from disclosure under 5 U.S.C. § 552(b)(4);

       (B)     Declare that HHS’s decisions to release AFHP’s and FPCI’s proposals lacked a

reasoned basis, was contrary to law, was an abuse of discretion, and were unsupported by

substantial evidence in violation of the APA;

       (C)     Declare that AFHP’s and FPCI’s proposals contain confidential information that if

released by HHS would cause AFHP and FPCI substantial competitive harm;

       (D)     Set aside HHS’s decisions to disclose the information in question as an abuse of

discretion and not in accordance with law;

       (E)     Preliminarily and permanently enjoin HHS from publicly disclosing the

information in question; and

       (F)     Grant such additional relief as the Court deems just and proper.

Dated: November 8, 2018                              Respectfully submitted,

                                                     /s/ Creighton R. Magid
OF COUNSEL:                                          Creighton R. Magid (DC Bar #476961)
                                                     DORSEY & WHITNEY LLP
Alexander P. Hontos                                  1401 New York Avenue, N,W., Suite 900
Daniel Falknor                                       Washington, D.C. 20005
Sam Bolstad                                          Telephone: (202) 442-3555
DORSEY & WHITNEY LLP                                 Fax: (202) 442-3199
50 South 6th Street, Suite 1500                      magid.chip@dorsey.com
Minneapolis, MN 55402-1498
Telephone: (612) 340-2600
Facsimile: (612) 340-2868
                                                     Attorneys for Plaintiffs Arizona Family Health
                                                     Partnership and Family Planning Council of
                                                     Iowa




                                                14
